Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 August 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salis (EP 0106184 A1).
ABSTRACT: 
The object of the invention is to provide a goal with an aiming- practice device which can be used under realistic game conditions, for example those of a football game.  It should be possible, if appropriate, to play with a goalkeeper without the risk of the goalkeeper being injured by the aiming-practice device.  The goal is to be provided with several elastic cords (1b, 1c), at the ends of which connection means are provided, by means of which the elastic cords are connected to the posts (6) and the crossbar (7) or to one another in such a way that the area between the posts (6) and the crossbar (7) is divided into aiming areas.  Since the elastic cords (1b, 1c) are resilient, there is no risk of a goalkeeper being injured during the aiming practice.  

    PNG
    media_image1.png
    438
    880
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    952
    media_image2.png
    Greyscale

Claim 1, Salis discloses a training apparatus for place kicking in soccer comprising:
a rigid goal frame including a first vertical post, a second vertical post spaced apart and connected at the tops to a horizontal cross bar;
a soccer netting attached to the first and second vertical posts and to the horizontal cross bar;
two or more vertical straps attached at one end to the cross bar and staked to the ground at the opposite ends thereof;
two or more diagonal and or horizontal straps attached to the first and second vertical posts and residing there between; and
two or more visible targets strategically attached to the soccer netting; wherein the two or more vertical straps and the two or more horizontal straps intersect to create multiple visible target zones, the two or more targets attached strategically to the soccer netting within the visible footprints of individual ones or a plurality of the created target zones (see reproduced figures 4 and 5 and the Abstract of the Disclosure).
Claim 2, Salis shows the rigid goal frame is a rectangular structure of a regulation size relative to width dimension and height dimension for representing a soccer goal frame.
Claim 3, Salis shows the soccer netting is attached to the first and second vertical posts and to the horizontal cross bar at multiple attachment locations provided linearly and in equal spacing around the rectangular frame.
Claim 4, Salis further shows the rigid goal frame can be fabricated from any well-known material including from a metallic material and the soccer netting is fabricated of a fabric material.
Claim 6, Salis shows the two or more vertical straps are strategically positioned along the span of the horizontal cross bar, the cross bar having multiple attachment points arranged linearly and equally spaced apart across the span of the cross bar (figure 6 shows a plurality of attachment points along the length of the vertical and horizontal bars of a soccer goal).
Claim 7, Salis further shows the two or more horizontal straps are strategically positioned along the vertical span of the first and second vertical posts, the vertical posts having multiple attachment points arranged linearly and equally spaced apart across the vertical span of the first and second vertical posts (figure 6 shows a plurality of attachment points along the length of the vertical and horizontal bars of a soccer goal).
Claim 8, Salis shows the two or more visible targets include larger targets and smaller targets (as shown for example in figure 5, the targets are of different sizes).
Claim 9, Salis shows the two or more visible targets are fabricated from a polymer material or a fabric material (they are formed of elastic cords i.e. polymer material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Salis (EP 0106184 A1).
Claims 5 and 15, Salis discloses the claimed device with the exception of the straps being staked to the ground or attached to the netting.  The Examiner takes Official Notice that the means for providing targets without attachment to the goal frame such as the use of ground stakes or hooks for attachment to the ground or netting is old and well known and obvious to incorporate because it aids in creating targets for a goal such as soccer goal.
Claim 10-14, Salis discloses the claimed device with the exception of having a     computerized processing unit (CPU), a power source, and a set of instructions residing on a medium; a first video camera and a second video cameras for capturing metrics of motion and player metrics. The Examiner takes Official Notice that the use of CPU’s and video camera’s for capturing metrics is old and well known and obvious to incorporate because it aids in providing accurate feedback to the user during practice and training.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fowler ‘102; Dawson ‘467; Brown ‘703; Thomas ‘948; Torres ‘324 each show a frame, a plurality of members forming a target zones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711
/ma/
08 August 2022